Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Potoker, J.), *283rendered October 7, 1983, convicting him of attempted murder in the second degree, assault in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence, and (2) by permission, an order of the same court (Miller, J.), entered November 10, 1986, which denied his motion pursuant to CPL 440.10 to vacate the judgment.
Ordered that the judgment and order are affirmed.
Upon the exercise of our factual review power, we are satisfied that the evidence disproved, beyond a reasonable doubt, the defendant’s defense of justification. We further find that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining challenges to his conviction, including those raised in his supplemental pro se brief, and find them to be without merit or unpreserved for appellate review. Finally, the defendant’s motion to vacate the judgment pursuant to CPL 440.10 was properly denied. Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.